Citation Nr: 0332496	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left buttock and thigh 
(Muscle Groups XVII and XV), currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
SFW of the left arm (Muscle Groups V and VI) and left side of 
the back (Muscle Group XX), currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a SFW of the right thigh (Muscle Group XIII).

4.  Entitlement to an increased (compensable) evaluation for 
residual SFW scar of the left leg.

5.  Entitlement to an increased (compensable) evaluation for 
residual SFW scar of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had recognized active duty from August 1942 to 
June 1946.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

The Board notes that the issues of entitlement to increased 
compensable evaluations for residual SFW scar of the left leg 
and residual SFW scar of the lumbar spine and entitlement to 
separate compensable evaluations for residual SFW scars of 
the left buttock and left thigh, left arm and right thigh are 
addressed in the remand portion of this decision.  

Also, the Board notes that in November 2002 the RO denied the 
veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  The October 2003 informal hearing 
presentation submitted by the veteran's representative may be 
liberally construed as a notice of disagreement with the 
above denial.  This matter is further addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The residuals of a SFW of the left buttock and left thigh 
(Muscle Groups XVII and XV) are in the same anatomical area 
and static, resulting in no more than moderately severe 
disability of the pelvic girdle (MG XVII).

2.  The residuals of a SFW of the left arm (Muscle Groups V 
and VI) and left side of the back (Muscle Group XX) are in 
the same anatomical area and static, resulting in no more 
than moderately severe disability of the left (minor) arm 
(Muscle Group V).

3.  The residuals of a SFW of the right thigh (Muscle Group 
XIII) are static, resulting in no more than slight muscle 
injury. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a SFW of the left buttock and left thigh 
with retained foreign body have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.55, 4.56, 4.71, 4.72, 4.73, Diagnostic 
Codes 5315, 5317(effective prior and subsequent to July 3, 
1997).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW of the left arm and left side of the 
back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.55, 4.56, 4.71, 4.72, 
4.73, Diagnostic Codes 5305, 5306, 5320(effective prior and 
subsequent to July 3, 1997).

3.  The criteria for an increased (compensable) evaluation 
for the residuals of a SFW of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.14, 4.55, 4.56, 4.71, 4.72, 4.73, Diagnostic Code 
5313 (effective prior and subsequent to July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in May 1945 the veteran 
was wounded in action, incurring SFWs of the back and left 
leg areas.  In July 1945 he incurred perforating wounds of 
the left forearm just above the elbow, the bullet entering on 
the medial aspect and emerging on the outer surface, lateral 
to the cuboid fossa.  It was reported that there was no 
complication in the healing of the wounds.  On termination of 
hospital treatment he was returned to duty.  

An October 1968 VA examination report shows that the veteran 
complained of pain and weakness of the left arm, and pain and 
numbness in the back, left buttock and left leg.  He was 
described as well-built and nourished.  The findings showed a 
well-healed wound of entry and exit scars located on the 
anteromedial and lateral aspects of the lower third of the 
left arm with injury involving the biceps brachii and 
brachialis muscles.  There were two well-healed nondepressed 
and nonadherent wound scars located on-half inch apart on the 
posterior aspect of the lower third of the left arm with 
involvement of the triceps brachii muscle.  X-ray of the left 
arm was essentially negative and without evidence of any 
retained metallic foreign bodies.  

There were three small asymptomatic wound scars located in 
the thoracic and lumbar regions.  Chest X-ray revealed no 
abnormality with the exception of a metallic foreign body 
which was embedded in the deep muscles at the level of the 
spinous process of the 12th dorsal vertebra, slightly left to 
midline.  There was a nondepressed and nonadherent wound 
located on the left buttock with involvement of Muscle Group 
XII.  X-ray findings revealed metallic foreign bodies located 
in the soft tissue in both gluteal areas (in the gluteus 
maximus muscles) and in the medial aspect of the left thigh 
(in the adductor muscles); a single, tiny metallic foreign 
body was seen in the distal third of the right thigh, 
posterior aspect, in the biceps femoris muscle.  

A well-healed asymptomatic scar was noted on the lateral 
aspect of the left leg, lower third.  An X-ray of the left 
leg was negative.  There was no significant decrease in 
muscle power or other functional impairment associated with 
the wounds of the upper and lower extremities or the trunk.  
Muscle strength reflexes were active and symmetrical.  
Neurological evaluation revealed no associated peripheral 
nerve injury.  

A November 1970 private medical report shows the veteran 
complained of severe pain and numbness at the sites of his 
wounds.  He was considered right handed.  An examination of 
the skin revealed healed shrapnel wound scars of the left 
arm, back (thoracic and lumbar regions), left buttock, left 
thigh, right thigh and left leg with corresponding muscle 
injuries.  Injury to the biceps, brachii and brachoilis 
muscles was noted.  No involvement of the bone and joints was 
noted.

X-ray findings revealed a single metallic foreign body 
embedded in the deep muscles of the back; foreign metallic 
bodies embedded in the soft tissues of both gluteal areas and 
in the medial aspect of the left thigh and a single metallic 
foreign body embedded in the muscle tissues, posterior 
aspect, lower third, right thigh.  Examination of the 
extremities solely referred to markedly diminished flexion of 
the right leg without supporting clinical data associating 
such finding to service-connected SFW of the right thigh.  

In July 1971 the Board determined that the veteran's service-
connected SFWs were incurred many years earlier and the 
residuals were static in nature, without competent medical 
evidence showing any significant increase in the service-
connected disabilities.  

In April 1997 the veteran filed his current reopen claim for 
increased evaluations for multiple SFWs.

An August 1998 VA orthopedic examination report shows the 
veteran alleged pain in his joints and at the sites of his 
SFW scars.  On objective examination there was no evidence of 
swelling, deformity or impairment of the lower extremities 
including associated knee impairment such as limited motion, 
subluxation or instability.  

Range of motion testing of the left shoulder showed flexion 
from 0 to 130 degrees.  Abduction of the left shoulder was 
from 0 to 130 degrees.   There was no limitation of motion of 
the left elbow or wrist.  The veteran complained of pain in 
the left shoulder.  

Range of motion testing of the right hip showed flexion from 
0 to 120 degrees, and left hip flexion from 0 to 115 degrees.  
Extension of the right hip was from 0 to 25 degrees and 
extension of the left hip was from 0 to 20 degrees.  Rotation 
of the right hip was from 0 to 50 degrees.  Rotation of the 
left hip was from 0 to 40 degrees.  He complained of pain in 
both hips.  

Examination of the spine revealed no postural abnormalities 
of fixed deformity.  Some back muscle spasm was noted.  Range 
of motion testing showed forward flexion from 0 to 80 
degrees, backward extension from 0 to 30 degrees, left 
lateral flexion from 0 to 30 degrees, right lateral flexion 
from 0 to 30 degrees and right and left rotation from 0 to 30 
degrees, each.  Pain on movement of the spine was noted.  

X-rays revealed a metallic foreign body in the posterior 
upper third of the soft tissues of the left femur probably 
belonging to Muscle Group XIII.

Likewise another foreign body was seen at the posterior lower 
third of the right femur belonging to Muscle Group XIII.  
Metallic foreign bodies were also seen in the right ischial 
region.  No fractures or dislocations were seen.  
Hypertrophic changes were noted in the osseous surfaces.  

Hypertrophic degenerative changes were also noted in both 
knees and hips, left humerus, and lumbosacral spine.  

Diagnosis revealed multiple joint hypertrophic degenerative 
osteoarthritis including the lumbosacral spine, hips, knees, 
left humerus and tibia and fibula, bilateral.  

An August 1998 VA scar examination referred to multiple 
healed SFW scars noted in the record.


An August 1998 VA neurologic examination report shows the 
veteran complained of pain in the left shoulder.  Following 
objective examination of the upper and lower extremities the 
examiner concluded there was no neurologic deficit.  

An August 1998 VA muscle examination report shows no evidence 
of tissue loss.  Muscles penetrated were identified as Muscle 
Groups VI, VII, XV and XIII.  The scars were described as 
healed.  There was no evidence of adhesions or damage to the 
tendons.

Left lower extremity strength was fair.  Right lower 
extremity strength was good.  There was no evidence of muscle 
hernia.  

A November 2000 medical opinion based on a review of the 
medical evidence shows that the multiple joint arthritis of 
the lumbosacral spine, hips and left arm was more of a 
degenerative process in nature as opposed to developing as 
secondary to the service-connected SFW disabilities at issue.  

Range of motion of the joints affected by degenerative 
osteoarthritis including due to pain on uses during flare-ups 
was reported as follows:

Left hip flexion from 0 to 115 degrees and with flare-ups 
from 0 to 110 degrees; Left hip extension from 0 to 20 
degrees and with flare-ups from 0 to 15 degrees; Left hip 
rotation from 0 to 40 degrees and with flare-ups from 0 to 30 
degrees; Left hip abduction from 0 to 35 degrees and with 
flare-ups from 0 to 30 degrees; Right hip flexion from 0 to 
120 degrees and no additional limitation shown on flare-ups; 
Right hip extension from 0 to 25 degrees with no additional 
limitation shown on flare-ups; Right hip rotation from 0 to 
50 degrees with no additional limitation shown on flare-ups; 
and Right hip abduction from 0 to 40 degrees with no 
additional limitation shown on flare-ups.  



Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including the service 
medical records. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue. " DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to the revisions for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves). "  A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged." 
Entitlement to a rating of severe grade is established when 
there is a history of a "compound comminuted fracture and 
definite muscle or tendon damage from the missile." 
Entitlement to a rating of severe grade, generally, is 
established when there is a history of a compound, comminuted 
fracture and definite muscle or tendon damage. However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.

Objective findings may include a ragged, depressed and 
inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the nonmajor 
side indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.


(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of inservice treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep-penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury. 
Through-and-through or deep-penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997).

The veteran's residuals of gunshot wound of the left thigh 
are rated on the basis of injury to Muscle Group XVII. Muscle 
Group XVII consists of the gluteus maximus, gluteus medius, 
and gluteus minimus muscles.  The functions of these muscles 
are extension of the hip; abduction of the thigh; elevation 
of the opposite side of the pelvis; and tension of the fascia 
lata and iliotibial (Maissiat's) band, acting with the tensor 
vaginae femoris muscle (of Muscle Group XIV) in postural 
support of the body steadying the pelvis upon the head of the 
femur and the condyles of the femur on the tibia.  A 50 
percent evaluation may be assigned for severe impairment, 40 
percent when moderately severe, 20 percent when moderate, and 
zero percent when slight.  38 C.F.R. § 4.73, Diagnostic Code 
5317.

Diagnostic Code 5315 provides for a 10 percent evaluation for 
moderate impairment of Muscle Group XV, the medial thigh 
group.  A 20 percent rating is warranted for a moderately 
severe injury to Muscle Group XV and a 30 percent rating is 
provided for a severe injury to Muscle Group XV.  38 C.F.R. § 
4.73, Diagnostic Code 5315.

Muscle Group XIII includes the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  The functions of Muscle 
Group XIII include extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  

Under 38 C.F.R. 4.73, Diagnostic Code 5313, a noncompensable 
rating is warranted if there is only slight damage to Muscle 
Group XIII.  A 10 percent rating is warranted if there is 
moderate damage.  

A 30 percent rating is warranted for moderately-severe 
damage.  A 40 percent rating is warranted if the muscle 
damage is severe in degree.

Diagnostic Code 5305 provides criteria for rating damage to 
Muscle Group V, flexor muscles of elbow, including the (1) 
biceps, the (2) brachialis and the (3) brachioradialis.  The 
function of Muscle Group V is to allow elbow supination (1) 
(the long head of the biceps is stabilizer of the shoulder 
joint); and flexion of the elbow (1, 2, 3).  38 C.F.R. Part 
4, Diagnostic Code 5305 (2003).  For the minor upper 
extremity a 30 percent evaluation is assigned for severe 
injury; a 20 percent evaluation for a moderately severe 
injury to Muscle Group V; a 10 percent evaluation for a 
moderate injury; and a noncompensable evaluation for a slight 
injury.

Muscle Group VI consists of the extensor muscles of the 
elbow.  38 C.F.R. § 4.73, Diagnostic Code 5306.  Diagnostic 
Code 5306 provides that a 30 percent rating is warranted for 
severe Muscle Group VI injury involving a nondominant 
extremity.  A 20 percent rating is provided for moderately 
severe muscle injury.  A 10 percent evaluation is provided 
for moderate muscle injury.  A noncompensable rating is 
provided for slight muscle injury.

A 20 percent evaluation is warranted for moderate injury to 
Muscle Group XVII (Pelvic girdle group 2); a 40 percent 
evaluation requires moderately severe injury. A 50 percent 
evaluation is for application where severe injury is shown.  
Id.

Under Diagnostic Code 5320, which pertains to Muscle Group XX 
addresses muscle injuries to the spinal (cervical, dorsal and 
lumbar) muscles, with the functions of providing postural 
support to the body and extension and lateral movement to the 
spine.  When the disorder is limited to the cervical and 
thoracic region a noncompensable rating is provided for 
slight muscle injury.  A 10 percent rating is provided for 
moderate muscle injury.  A 20 percent rating is provided for 
moderately severe muscle injury.  A maximum 40 percent rating 
is provided for severe muscle injury.  


When the disorder is limited to the lumbar region, a 
noncompensable rating is provided for slight muscle injury.  
A 20 percent rating is provided for moderate muscle injury.  
A 40 percent evaluation is provided for moderately severe 
muscle damage.  A maximum disability evaluation of 60 percent 
is provided for severe muscle damage.  38 C.F.R. § 4.73, Part 
4, Diagnostic Code 5320.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2003).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation. 
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation. Assignment of a 90 percent evaluation, 
the highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh warrants assignment of a 10 percent evaluation under 
Diagnostic Code 5251.  Under Diagnostic Code 5252, limitation 
of flexion of the thigh to 45 degrees warrants assignment of 
a 10 percent evaluation.  Where limitation is limited to 30 
degrees, a 20 percent evaluation is contemplated, and a 30 
percent evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated. Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  
Id.

Limitation of motion of the forearm is rated under Diagnostic 
Codes 5206 and 5207.  Under Diagnostic Code 5206, a 
noncompensable rating is warranted if flexion of either the 
major or minor forearm is limited to 110 degrees.  A 10 
percent evaluation is warranted if flexion of either forearm 
is limited to 100 degrees and 20 percent is warranted if 
flexion of either forearm is limited to 90 degrees.  If 
flexion of the minor forearm is limited to 70 degrees, a 20 
percent evaluation is warranted. If flexion of the minor arm 
is limited to 55 degrees, a 30 percent evaluation is 
warranted and if flexion of the minor forearm is limited to 
45 degrees, a 40 percent evaluation is warranted.  Id.

Under Diagnostic Code 5207, a noncompensable rating is 
warranted if extension of either the major or minor forearm 
is limited to 45 degrees.  A 10 percent evaluation is 
warranted if extension of either forearm is limited to 60 
degrees and 20 percent is warranted if extension of either 
forearm is limited to 75 degrees.  If extension of the minor 
forearm is limited to 90 degrees, a 20 percent evaluation is 
warranted.  If extension of the minor arm is limited to 100 
degrees, a 30 percent evaluation is warranted and if 
extension of the minor forearm is limited to 110 degrees, a 
40 percent evaluation is warranted.  Id

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 2 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the  body with 
normal excursion, strength, speed, coordination and 
endurance.



Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003). 

Governing regulation cautions that the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2003).  The regulation points out that 
disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate body system for 
their evaluation.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service 
connected evaluation and the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
Id.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West , 12 Vet. App. 477 (1999) 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims.  In the case at hand, 
the Board is satisfied that the duty to notify and the duty 
to assist have been met to the extent necessary under the new 
law.

In letters dated in May 2001 and August 2001 the RO formally 
notified the veteran of the VCAA of 2000.  A November 2002 
supplemental statement of the case (SSOC) shows the RO 
considered VCAA with respect to the issues on appeal.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the May 1998 
rating decision, September 1999 statement of the case, and 
December 2002 supplemental statement of the case, he has been 
given notice of the requirements for increased evaluations 
for the disabilities at issue.  The RO also provided the 
veteran with the reasons his claim could not be granted based 
upon the evidence of record.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding this case.  As VA has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, no further assistance is required to comply 
with the duty to assist as mandated under the VCAA of 2000.


Increased Evaluations

Residuals of a SFW of the left arm

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober , 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

In this case the Board recognizes that a 20 percent 
evaluation has been in effect for service-connected residuals 
of a SFW of the left arm (Muscle Groups V and VI) and left 
side of the back (Muscle Group XX), for more than 20 years.  

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud. 38 C.F.R. § 3.951 (2003).  The 20 percent rating is 
thus protected at that level.

The competent and probative medical evidence shows that the 
residuals of a SFW of the left arm (Muscle Groups V and VI) 
and left side of the back (Muscle Group XX) are in the same 
anatomical area and static, resulting in no more than 
moderately severe disability of the left (minor) arm (Muscle 
Group V).  


The record lacks objective evidence of severe disability of 
the affected muscles including depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing loss of deep fascia or muscle substance or 
soft flabby muscles in wound area, abnormally swollen and 
hardened muscles in contraction, severe impairment of 
strength, function and endurance when compared to the other 
side.  Also, there is associated limitation of motion of the 
left elbow noted.  There is no associated neurologic 
disability or bone involvement.

Importantly, the current competent and probative medical 
evidence shows that any additional impairment of the low back 
and left arm, if present, is due to an intercurrent and 
unrelated nonservice connected multiple joint degenerative 
osteoarthritis process as opposed to increased disability 
solely due to service-connected SFW of the left arm (Muscle 
Groups V and VI) and left side of the back (Muscle Group XX).  
The Board notes that in evaluating a claim of entitlement to 
an increased evaluation for service-connected SFW of the left 
arm (Muscle Groups V and VI) and left side of the back 
(Muscle Group XX), consideration may not be given to symptoms 
and manifestations of nonservice-connected multiple joint 
degenerative osteoarthritis.  

In view of the fact that any increase in disability affecting 
the low back, if present, is due to an intercurrent and 
unrelated nonservice-connected multiple joint degenerative 
osteoarthritic process, consideration of the rating schedule 
for evaluations of the spine including the changes in the 
rating criteria effective September 26, 2003 is not for 
application in this case.

Due to the ongoing static nature of service-connected 
residuals of a SFW of the left arm (Muscle Groups V and VI) 
and left side of the back (Muscle Group XX) the protected 20 
percent evaluation remains in effect since the competent and 
probative medical evidence with consideration of 38 C.F.R. 
§§ 4.40, 4.45 fails to demonstrate increased symptoms and 
manifestations solely due to service connected disability 
which meet or more nearly approximate the criteria for the 
next higher rating.  

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected residuals of a SFW of 
the left arm (Muscle Groups V and VI) and left side of the 
back (Muscle Group XX) is contemplated in the criteria for 
the 20 percent schedular evaluation currently assigned, and 
no higher.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for residuals of a SFW 
of the left arm (Muscle Groups V and VI) and left side of the 
back (Muscle Group XX).  See Gilbert, supra.


Residuals of SFW of the left buttock and thigh

The Board recognizes that a 40 percent evaluation has been in 
effect for service-connected residuals of a SFW of the left 
buttock and thigh (Muscle Groups XVII and XV), for more than 
20 years.  

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud. 38 C.F.R. § 3.951.  The 40 percent rating is thus 
protected at that level.

The competent and probative medical evidence shows that the 
residuals of a SFW of the left buttock and left thigh (Muscle 
Groups XVII and XV) are in the same anatomical area and 
static, resulting in no more than moderately severe 
disability of the pelvic girdle (MG XVII).

The record lacks objective evidence of severe disability of 
the affected muscles including depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing loss of deep fascia or muscle substance or 
soft flabby muscles in wound area, abnormally swollen and 
hardened muscles in contraction, severe impairment of 
strength, function and endurance when compared to the other 
side.  There is no associated neurologic disability or bone 
involvement.


Importantly, the current competent and probative medical 
evidence shows that any additional impairment of the left 
buttock and left thigh including pelvic area, if present, is 
due to an intercurrent and unrelated nonservice connected 
multiple joint degenerative osteoarthritis process as opposed 
to increased disability solely due to service-connected 
residuals of SFW of the left buttock and left thigh (Muscle 
Groups XVII and XV).  

The Board notes that in evaluating a claim of entitlement to 
an increased evaluation for service-connected residuals of a 
SFW of the left buttock and left thigh (Muscle Groups XVII 
and XV), consideration may not be given to symptoms and 
manifestations of nonservice-connected multiple joint 
degenerative osteoarthritis.  

Due to the ongoing static nature of service-connected 
residuals of SFW of the left buttock and left thigh (Muscle 
Groups XVII and XV) the protected 40 percent evaluation 
remains in effect since the competent and probative medical 
evidence with consideration of 38 C.F.R. §§ 4.40, 4.45 fails 
to demonstrate increased symptoms and manifestations solely 
due to service connected disability which meet or more nearly 
approximate the criteria for the next higher rating.  

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected residuals of a SFW of 
the left buttock and left thigh (Muscle Groups XVII and XV) 
are contemplated in the criteria for the 40 percent schedular 
evaluation currently assigned, and no higher.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for connected 
residuals of SFW of the left buttock and left thigh (Muscle 
Groups XVII and XV).  See Gilbert, supra.



Residuals of SFW of the Right Thigh

The Board recognizes that a noncompensable evaluation has 
been in effect for service-connected residuals of a SFW of 
the right thigh (Muscle Group XIII) for many years based on 
evidence of no more than a static slight muscle injury.  
There is no evidence of associated bone or neurologic 
disability.

The record lacks objective evidence of moderate disability of 
the affected muscles including loss of deep fascia or muscle 
substance and loss of power or lowered threshold of fatigue 
when compared to the opposite side.  

Importantly, the current competent and probative medical 
evidence shows that any additional impairment of the right 
thigh, if present, is due to an intercurrent and unrelated 
nonservice-connected multiple joint degenerative 
osteoarthritis process as opposed to increased disability 
solely due to service-connected residuals of a SFW of the 
right thigh (Muscle Group XIII).  The Board notes that in 
evaluating a claim of entitlement to an increased evaluation 
for service-connected residuals of a SFW of the right thigh 
(Muscle Group XIII), consideration may not be given to 
symptoms and manifestations of nonservice-connected multiple 
joint degenerative osteoarthritis.  

Due to the ongoing static nature of service-connected 
residuals of SFW of the right thigh (Muscle Group XIII) the 
noncompensable evaluation remains in effect since the 
competent and probative medical evidence with consideration 
of 38 C.F.R. §§ 4.40, 4.45 fails to demonstrate increased 
symptoms and manifestations solely due to service-connected 
disability which meet or more nearly approximate the criteria 
for a compensable rating.  

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected residuals of a SFW of 
the right thigh (Muscle Group XIII) is contemplated by the 
criteria for the noncompensable evaluation currently 
assigned, and no higher.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for disability of the 
right thigh.  See Gilbert, supra.


Extraschedular Consideration

In light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for extraschedular 
evaluation; however, the RO did not grant increased 
compensation benefits on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  The service-connected residuals of a 
SFW of the left buttock and thigh (Muscle Groups XVII and 
XV), residuals of a SFW of the left arm (Muscle Groups V and 
VI) and left side of the back (Muscle Group XX), and 
residuals of a SFW of the right thigh (Muscle Group XIII), 
during the rating period under discussion, were never shown 
to require frequent inpatient care, nor to result in marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by service-connected disabilities at 
issue.  No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a SFW of the left buttock and thigh (Muscle 
Groups XVII and XV) is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a SFW of the left arm (Muscle Groups V and VI) 
and left side of the back (Muscle Group XX) is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a SFW of the right thigh (Muscle Group XIII) is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with the issues of entitlement to compensable 
evaluations for residual scarring of the disabilities at 
issue.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.


The record shows that while the veteran's appeal was pending, 
changes were made to the VA rating schedule for evaluating 
skin/scars disabilities effective August 30, 2002.  Such 
amendments to the rating schedule may affect claims of 
entitlement to increased compensable evaluations for the 
residual SFW scar of the left leg and the residual SFW scar 
of the lumbar spine, and entitlement to separate compensable 
evaluations for residual SFW scars of the left buttock and 
left thigh, left arm and right thigh.  See Karnas v. 
Derwinski , 1 Vet. App. 308, 312-13 (1991). 

Accordingly, the VBA AMC should consider these issues in 
light of the old and new criteria for evaluating 
disfigurement of the head, face and neck under the criteria 
in effect prior to and after August 30, 2002.

Also, in view of the fact that a notice of disagreement was 
timely filed with respect to the denial of entitlement to 
special monthly compensation on the basis of need for regular 
and attendance or housebound benefits, the VBA AMC should 
furnish the veteran a statement of the case.  See Manlicon v. 
West, 12 Vet.App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the remaining claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for residual scarring of the 
disabilities at issue during the pendency 
of his appeal.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a specialist in dermatology 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of scarring 
in the disabilities at issue.

The claims file, the criteria for 
evaluating scars under the previous and 
amended criteria, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The examiner must address the 
rating criteria in evaluating the 
residual scarring in the disabilities at 
issue.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




6.  The VBA AMC should issue a statement 
of the case to the veteran and his 
representative addressing the denial of 
entitlement to special monthly 
compensation benefits based on the need 
for regular aid and attendance or at the 
housebound rate.  

The veteran should also be advised that 
to perfect his appeal, he must submit a 
timely substantive appeal.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased compensable 
evaluations for residual SFW scar of the 
left leg and residual SFW scar of the 
lumbar spine and entitlement to separate 
compensable evaluations for residual SFW 
scars of the left buttock and left thigh, 
left arm and right thigh are addressed in 
the remand portion of this decision.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



